DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Natof on 1/26/2022
The application has been amended as follows:  	Claim 19, line 2 has been amended as follows (bolded for emphasis): 	forms the [[a]] continuous ring when the first tab is in the first position.
Allowable Subject Matter
Claims 1-6, 8, and 19-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is US Publication 2018/0206883 A1 to McIntyre et al. In particular, McIntyre discloses a port fixation device (1, Figs. 1-4 and 6-11) provided with a body portion (4) including a circular portion (8), a first tab (one of 10), and a second tab (other one of 10) and a plug (2/3) having a frusto-conical portion (6/6p). However, McIntyre fails to teach, disclose or render obvious the “frusto-conical portion of the plug is made from an elastomeric material" in addition to other metals or other material with sufficient rigidity to serve as a grommet 2 and that regardless of the material chosen for the grommet 2, the structure should be rigid in comparison to the membrane 3, such that manipulation of a cannula held in the device will not result in deformation of the grommet 2, therefore teaching against use of an elastomeric material for the grommet 2/frusto-conical portion of the plug.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG-VAN N TRINH/			/BHISMA MEHTA/Examiner, Art Unit 3783			Supervisory Patent Examiner, Art Unit 3783